Case 0:21-cv-61746-RAR Document 1 Entered on FLSD Docket 08/20/2021 Page 1 of 7




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                FORT LAUDERDALE DIVISION

                                             CASE NO.
 GARY FIXELLE,

        Plaintiff,

 v.

 CONVERGEONE, INC.,
 a Foreign Corporation,

       Defendant.
 _______________________/


                       COMPLAINT AND DEMAND FOR JURY TRIAL

        COMES NOW the Plaintiff, GARY FIXELLE (“Mr. Fixelle” or “Plaintiff”), by and through

 his undersigned counsel, and sues the Defendant, CONVERGEONE, INC., (“Defendant” or “C1”)

 and alleges the following:

        1.      Plaintiff brings these claims for age discrimination against C1 for its termination of

 Plaintiff based upon his age in violation of the Age Discrimination in Employment Act (“ADEA”),

 29 U.S.C. §§ 626 (b) & (c), and 29 U.S.C. § 623(a)(1), and in violation of the Florida Civil Rights

 Act (“FCRA”), Chapter 760, Fla. Stat. Plaintiff is seeking damages, including back pay, front pay,

 lost employment benefits, compensatory damages, punitive damages, interest, and his attorneys’ fees

 and costs.

                                 VENUE AND JURISDICTION

        2.      C1 is a foreign corporation located in Broward County, Florida, which at all times

 relevant performed work in Broward County, Florida.

        3.      This Court has original jurisdiction over Plaintiff’s ADEA claims pursuant to 28
Case 0:21-cv-61746-RAR Document 1 Entered on FLSD Docket 08/20/2021 Page 2 of 7




 U.S.C. § 1331, as they arise under federal law.

        4.      The Court has supplemental jurisdiction over Plaintiff’s FCRA claims as these claims

 are so related to Plaintiff’s Title ADEA claim that it forms part of the same case or controversy.

        5.      Plaintiff is, and at all times material was, a resident of Broward County, Florida, and

 worked for Defendant in Broward County, Florida.

        6.      Jurisdiction and Venue are proper in this Court, as the actions giving rise to this action

 arise under federal law, and occurred in Broward County, Florida.

                                    CONDITIONS PRECEDENT

        7.      Plaintiff timely filed a Charge of Discrimination with the Equal Employment

 Opportunity Commission (“EEOC”) and the Florida Commission on Human Relations (“FCHR”) on

 or about December 17, 2020.

        8.      On or around June 9, 2021, Plaintiff received his Notice of Right to Sue letter from

 the EEOC against Defendant, giving Plaintiff the right to bring a civil action on his claims within 90

 days of his receipt of the same.

        9.      More than 180 days have passed since the filing of the Charge of Discrimination.

        10.     Plaintiff timely files this action within the applicable period of limitations against

 Defendant.

        11.     All conditions precedent to this action have been satisfied and/or waived.

                    EMPLOYER DEFINITIONS UNDER THE ADEA/FCRA

        12.     Mr. Fixelle worked for C1 as a National Account Manager from January 1, 2004, until

 his termination on April 28, 2020.

        13.     Defendant was an “employer” as defined by the ADEA/FCRA.

        14.     At all times relevant, Defendant employed in excess of twenty (20) or more




                                                    2
Case 0:21-cv-61746-RAR Document 1 Entered on FLSD Docket 08/20/2021 Page 3 of 7




 employees.

                                     STATEMENT OF FACTS

         15.    At all times material, Plaintiff, was a sixty-one (61) year old man who worked for

 Defendant.

         16.    During his many years with C1, Mr. Fixelle was an excellent employee, and had no

 significant history of attendance, tardiness, or disciplinary issues.

         17.    Mr. Fixelle was regularly one of C1’s top salespeople, and had his best year ever in

 2019.

         18.    Nevertheless, on April 28, 2020, Mr. Fixelle received a call from his Supervisor at

 C1, Kim Glasser, and a Human Resource representative, informing Mr. Fixelle C1 had decided to

 terminate his employment, effective immediately.

         19.    The next day, Mr. Fixelle spoke with C1 Vice President David Garlich over the

 telephone.

         20.    Mr. Garlich stated that the reason C1 had terminated Mr. Fixelle’s employment was

 that C1 didn’t believe that Mr. Fixelle had the skill set to adjust to the new services and offerings

 that C1 was attempting to move its customer base towards.

         21.    Mr. Fixelle soon learned that C1 terminated about four (4) other salespeople, all of

 them older, who were on Mr. Fixelle’s team.

         22.    However, younger employees such as Justin Crook and Angie Funderburk, who are

 in their early thirties (30s) and had never met Mr. Fixelle’s levels of performance, were not laid

 off.

         23.    Plaintiff was fired for no reason other than his advanced age.

         24.    The person who replaced Plaintiff and assumed his job responsibilities and duties




                                                   3
Case 0:21-cv-61746-RAR Document 1 Entered on FLSD Docket 08/20/2021 Page 4 of 7




 following his termination was substantially younger than Plaintiff.

         25.        Defendant’s reason for Plaintiff’s termination was a pretext designed to rid the

 workplace of an older worker.

         26.        Defendant did not have a legitimate, non-discriminatory, reason for terminating

 Plaintiff.

         27.        But for Plaintiff’s age, Defendant would not have terminated his employment.

         28.        Plaintiff has suffered damages, including, but not limited to, lost wages and benefits,

 compensatory damages, and emotional distress damages, as a result of Defendant’s actions.

                                COUNT I- VIOLATION OF THE ADEA

         29.        Plaintiff re-alleges and re-adopts the allegations contained in paragraphs 1 through 3,

 and 5 through 28 of the Complaint, as if fully set forth in this Count.

         30.        Plaintiff was over forty (40) years old when he was terminated.

         31.        Plaintiff was not terminated for cause.

         32.        Plaintiff was terminated only because of his age, and would not have been terminated

 but for his age.

         33.        Defendant did not have a legitimate, non-discriminatory reason for terminating

 Plaintiff.

         34.        Plaintiff was replaced by an employee who was substantially younger than Plaintiff.

         35.        Plaintiff’s job duties were taken over by an employee significantly younger than

 Plaintiff, who was less qualified than Plaintiff.

         36.        Defendant’s termination of Plaintiff was willful and intentional, and evidences a

 reckless disregard for Plaintiff’s rights against age discrimination.

         37.        Defendant had no good faith basis for terminating Plaintiff based on his age, and




                                                      4
Case 0:21-cv-61746-RAR Document 1 Entered on FLSD Docket 08/20/2021 Page 5 of 7




 Plaintiff is entitled to liquidated damages based on these actions.

         38.     Prior to terminating Plaintiff, Defendant did not consult with the EEOC, Department

 of Labor, or legal counsel to determine whether Plaintiff’s termination, based on his age, was in

 compliance with the ADEA.

                                REQUEST FOR RELIEF- COUNT I

         WHEREFORE, Plaintiff prays that this Court will:

         39.     Issue a declaratory judgment that the discrimination against Plaintiff by Defendant

 was a violation of Plaintiff’s rights under the ADEA;

         40.     Require that Defendant make Plaintiff whole for his losses suffered as a result of the

 discrimination through reinstatement, or, if that is not practical, through an award of front pay;

         41.     Grant Plaintiff a judgment against Defendant for all lost wages and compensatory

 damages, including liquidated damages;

         42.     Award Plaintiff his reasonable attorney’s fees and litigation expenses against

 Defendant pursuant to the ADEA.

         43.     Provide any additional relief that this Court deems just and proper.

                            COUNT II – VIOLATION OF THE FCRA

         44.     Plaintiff re-alleges and re-adopts the allegations contained in paragraphs 1 through 2,

 and 4 through 28 of the Complaint, as if fully set forth in this Count.

         45.     Plaintiff was over forty (40) years old when he was terminated.

         46.     Plaintiff was not terminated for cause.

         47.     Plaintiff was discriminated against based on his age.

         48.     Defendant did not have a legitimate, non-discriminatory reason for terminating

 Plaintiff’s employment.




                                                    5
Case 0:21-cv-61746-RAR Document 1 Entered on FLSD Docket 08/20/2021 Page 6 of 7




         49.       Plaintiff was replaced by an employee who was substantially younger than Plaintiff.

         50.       Plaintiff’s job duties were taken over by an employee who was significantly younger

 than Plaintiff.

         51.       The acts of Defendant, by and through its agents and employees, violated Plaintiff’s

 rights against age discrimination under the Florida Civil Rights Act, Chapter 760, Fla. Stat.

         52.       Plaintiff was fired only because of his age, and would not have been fired but for his

 age.

         53.       The conduct of Defendant and its agents and employees proximately, directly, and

 foreseeably injured Plaintiff, including, but not limited to, lost wages and benefits, future pecuniary

 losses, emotional pain and suffering, humiliation, inconvenience, mental anguish, loss of enjoyment

 of life, and other non-pecuniary losses.

         54.       The conduct of Defendant was so willful and wanton, and in such reckless disregard

 of the statutory rights of Plaintiff, as to entitle him to an award of punitive damages against Defendant

 to deter Defendant, and others, from such conduct in the future.

         55.       Plaintiff is entitled to recover reasonable attorneys’ fees and litigation expenses

 pursuant to 760.11(5), Fla. Stat.

         56.       Plaintiff has no plain, adequate or complete remedy at law for the actions of Defendant

 which have caused, and continue to cause, irreparable harm.

                             REQUEST FOR RELIEF AS TO COUNT II

         WHEREFORE, Plaintiff prays that this Court will:

         57.       Issue a declaratory judgment that the discrimination against Plaintiff by Defendant

 was a violation of Plaintiff’s rights under the FCRA;

         58.       Require that Defendant make Plaintiff whole for his losses suffered as a result of the




                                                     6
Case 0:21-cv-61746-RAR Document 1 Entered on FLSD Docket 08/20/2021 Page 7 of 7




 discrimination through reinstatement, or, if that is not practical, through an award of front pay;

         59.     Grant Plaintiff a judgment against Defendant for damages, including, but not limited

 to, wage loss, compensatory, and punitive damages;

         60.     Award Plaintiff his reasonable attorney’s fees and litigation expenses against

 Defendant pursuant to 760.11(5), Fla. Stat.; and

         61.     Provide any additional relief that this Court deems just.

                                           JURY TRIAL DEMAND

         Plaintiff demands trial by jury on all issues so triable.

         Dated this 20th day of August, 2021.

                                                  Respectfully submitted,

                                                  /s/Noah E. Storch
                                                  Noah E. Storch, Esq.
                                                  Florida Bar No. 0085476
                                                  RICHARD CELLER LEGAL, P.A.
                                                  10368 W. State Road 84, Suite 103
                                                  Davie, FL 33324
                                                  Telephone: (866) 344-9243
                                                  Facsimile: (954) 337-2771
                                                  E-mail: noah@floridaovertimelawyer.com

                                                  Trial Counsel for Plaintiff




                                                     7
